USDC IN/ND case 1:19-cv-00540-WCL-SLC document 10 filed 01/16/20 page 1 of 2


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION


ROBERT M. MOORE                                   )
                                                  )
        v.                                        )       CASE NO.: 1:19-cv-540-WCL-SLC
                                                  )
PHH MORTGAGE CORPORATION                          )

                  NOTICE OF PRELIMINARY PRETRIAL CONFERENCE
                                  (Judge Lee)

        In accordance with Rule 16 of the Federal Rules of Civil Procedure, this cause is now set
for a Pretrial Conference before Magistrate Judge Susan L. Collins to be held on February 19,
2020 at 10:30 am, local time.1

        Consent to Magistrate Judge: Counsel shall indicate whether their clients are willing to
consent to transfer this case to a Magistrate Judge for all purposes, including trial, by executing the
attached consent form. The attached consent form shall be executed and returned by either of the
following means: by the United States mail, by personal delivery, by oral consent on the record
during the preliminary pretrial conference or by email to fwclerks@innd.uscourts.gov. Pursuant to
General Order 2007-10, counsel or parties shall submit their consent no later than 21 days after the
preliminary pretrial conference.

        At the conference counsel shall be prepared to address the following:

       1. A proposed Discovery Plan under Fed. R. Civ. P. 26(f) shall be filed no later than 5
business days prior to the pretrial conference. The proposed “Report of the Parties Planning
Meeting” should include a deadline for dispositive motions and a date when the case would be
ready for trial. . At the conference the Court will address those topics listed at Fed. R. Civ. P.



   1
    The following SHALL attend this conference in person:
       a. Counsel who live or have offices in Allen County;
       b. Parties who live or have offices in Allen County.

        The following SHALL participate in the conference but MAY participate by telephone:
        a. Counsel who have offices outside Allen County;
        b. Parties who do not live or have offices in Allen County;

        BUT TELEPHONE PARTICIPATION IS ALLOWED ONLY IF you have notified the clerk
(mary_renz@innd.uscourts.gov) and given an appropriate telephone number, at least three (3) business
days before the conference. Failure to notify the clerk will result in your not being allowed to participate
by phone.
USDC IN/ND case 1:19-cv-00540-WCL-SLC document 10 filed 01/16/20 page 2 of 2


16(b) and (c)2. Failure to timely file the report and proposed discovery plan may result in the
imposition of sanctions in accordance with Fed. R. Civ. P. 16(f). At the conference, it is
anticipated that the court will approve or modify the Report of Parties' Planning Meeting, and set
a trial date;

       2. Consideration of the various forms of Alternative Dispute Resolution ("ADR")
including mediation.3 If mediation is selected, the parties shall identify the mediator in the
Report of the Parties Planning Meeting and in the event counsel cannot agree on a mediator then
the court will make the selection. Counsel may review the list of mediators located on the
Court’s website (www.innd.uscourts.gov) under Info/Forms, prior to the preliminary pretrial
conference.




          Enter: January 16, 2020
                                                           S/ SUSAN L. COLLINS
                                                           United States Magistrate Judge




(10/07)



   2
     Counsel are to deliver to their client, forthwith, a written estimate of the fees and expenses which
their client will incur if this cause is fully litigated through trial. That estimate is also to contain a
separate estimate of those fees and expenses reasonably expected to be incurred through an early
successful mediation (i.e., a mediation occurring within sixty days of the Preliminary Pretrial
Conference). Counsel shall then certify their compliance with this directive by filing the certification,
which is located on the Court’s website, prior to the date of the preliminary pretrial conference.
   3
      The attention of counsel is specifically directed to the Court's ADR Pamphlet (1/96) located on the
Court’s website. Counsel are to have their respective clients read the pamphlet prior to the Preliminary
Pretrial Conference and the clients, or clients' representative appearing at the Preliminary Pretrial
Conference are to certify they have done so. The certification, which is located on the Court’s website, is
to be filed prior to the Preliminary Pretrial Conference.
